UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – October 31, 2013 Item 1: Reports to Shareholders Annual Report | October 31, 2013 Vanguard Windsor ™ Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 27 About Your Fund’s Expenses. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2013 Total Returns Vanguard Windsor Fund Investor Shares 35.17% Admiral™ Shares 35.32 Russell 1000 Value Index 28.29 Multi-Cap Value Funds Average 30.08 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2012, Through October 31, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Windsor Fund Investor Shares $14.66 $19.50 $0.254 $0.000 Admiral Shares 49.47 65.81 0.913 0.000 1 Chairman’s Letter Dear Shareholder, The U.S. stock market’s strong and steady climb during the past 12 months has certainly helped Vanguard Windsor Fund to record robust performance. But Windsor had an extra edge: Its advisors’ security selection, especially among financial stocks, boosted the fund to a return well beyond the market’s strong result. Because of this, Windsor Fund posted its highest fiscal-year gain in more than two decades. The fund’s Investor Shares returned 35.17% and its Admiral Shares 35.32%. By comparison, the fund’s benchmark index returned 28.29%, and the average return produced by competing funds was 30.08%. If you own Windsor shares in a taxable account, you may wish to review the fund’s after-tax returns presented later in this report. Amid uncertainties, U.S. stocks found a path to strong returns U.S. stocks faced several challenges en route to an impressive result for the 12-month period—challenges that, as it turned out, propelled both large-cap value and growth stocks to return about 29% (as measured by the Russell 1000 Indexes). Investors’ growing appetite for risk drove the general rise in stocks, as corporate profit growth, on the whole, wasn’t particularly tantalizing. 2 Although the end of the fiscal year was notable for the budget impasse that resulted in October’s 16-day partial federal government shutdown, the period as a whole was marked by uncertainties about Federal Reserve monetary policy and concern about the economy’s patchy growth. Vanguard’s chief economist, Joe Davis, recently noted that “as was the case at the start of the year, the U.S. economy continues to expand at a modest and uneven pace.” The disparity between the performance of the U.S. economy and U.S. stocks may seem surprising, but Vanguard research has shown that over the long term, a nation’s economic growth has a weak relationship with its stock returns. (You can read more in The Outlook for Emerging Market Stocks in a Lower-Growth World , available at vanguard.com/research.) Outside of the United States, stocks returned about 20%. The developed markets of Europe and the Pacific region delivered robust gains; emerging-market stocks failed to keep pace. Bond returns suffered as investors kept an eye on the Fed With investors fretting over the Fed’s next move in its stimulative bond-buying program, bonds recorded negative results for the 12 months. The broad U.S. taxable bond market returned –1.08%. The yield of the 10-year Treasury note closed at 2.54%, down from 2.63% at September’s close, Market Barometer Average Annual Total Returns Periods Ended October 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 28.40% 16.83% 15.84% Russell 2000 Index (Small-caps) 36.28 17.69 17.04 Russell 3000 Index (Broad U.S. market) 28.99 16.89 15.94 MSCI All Country World Index ex USA (International) 20.29 6.04 12.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.08% 3.02% 6.09% Barclays Municipal Bond Index (Broad tax-exempt market) -1.72 3.60 6.37 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.07 0.12 CPI Consumer Price Index 0.96% 2.21% 1.52% 3 but up from 1.69% at the end of the last fiscal year. (Bond yields and prices move in opposite directions.) Municipal bonds returned –1.72%, and international bonds returned –1.95% (as measured by the Barclays Global Aggregate Index ex USD). The Fed’s target for short-term interest rates remained at 0%–0.25%, severely limiting returns of money market funds and savings accounts. Financial stock selections boosted the fund’s performance Windsor Fund’s strategy is to search for large-capitalization stocks that are temporarily out of favor and will eventually rebound. As Windsor’s former long-serving portfolio manager John Neff, once put it: “To us, ugly stocks were often beautiful.” The fund has now practiced its strategy for 55 years, since before Vanguard’s founding. Clearly Windsor’s strategy has stood the test of time, but we should note that its short-term volatility often produces results that fall far short or well ahead of its benchmark. Thus, investors in the fund should have a long-term time horizon. During the fiscal year, the advisors’ approach was particularly profitable within the financial sector. Indeed, eight of the fund’s 20 top-performing stocks were from the sector. Windsor’s financial stocks represented almost a quarter of its Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.41% 0.31% 1.25% The fund expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the fund’s expense ratios were 0.37% for Investor Shares and 0.27% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Multi-Cap Value Funds. 4 holdings at the fiscal-year-end, and they provided around a third of its 12-month return. Insurance stocks—life, property-casualty, and diversified “multi-line” firms—were the largest contributors in the group, followed by diversified banking companies and asset-management firms. Another third of the fund’s return, roughly speaking, came from its holdings of information technology and industrial stocks. As is usual, not every stock selection did well in the period. About 5% of the fund’s holdings detracted from its fiscal-year return; these detractors came from industries as varied as fertilizer production and retailing. A 5-, 10-, and 55-year look at Windsor Fund’s solid returns A review of its performance over the past decade shows Windsor Fund producing solidly competitive returns overall. The fund’s returns for Investor Shares averaged 7.28% a year, a step behind the 7.81% of its benchmark index, but ahead of the 7.05% average for peer-group funds. The ten-year performance results for Windsor and most other stock funds are still burdened by the declines that world stock markets took in the financial crisis: Windsor’s benchmark dropped almost 37% in fiscal-year 2008, and the fund itself plummeted 44%. The fund’s willingness to make large commitments to out-of-favor companies can make for Total Returns Ten Years Ended October 31, 2013 Average Annual Return Windsor Fund Investor Shares 7.28% Russell 1000 Value Index 7.81 Multi-Cap Value Funds Average 7.05 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 sharp contrasts in yearly performance, but the crisis period was clearly extraordinary. In the five fiscal years since then, stocks have recovered. The benchmark has climbed by 14.06% a year, on average; Windsor, by 17.47% a year. This year the Windsor Fund celebrates its 55th birthday. Financial crises aside, the fund has experienced a wide variety of economic and market conditions, and unexpected and unsettling uncertainties of one kind or another. With the help of its skilled advisors, Windsor has generated an average annual return of 11.52% since its inception in 1958. We believe that the fund’s strategy can continue to serve long-term investors well in the years to come. The twin benefits of combining low costs and diversity of thought Investors sometimes ask why Vanguard uses a multi-advisor approach for many of its actively managed equity funds. Just as we recommend diversification within and across asset classes for an investor’s overall portfolio, we think significant benefits can accrue from using multiple advisory firms for a single fund: diversity of investment process and style, thought, and holdings. All of these elements can lead to less risk and better results. Because not all investment managers invest the same way, their returns relative to the benchmark don’t move in lockstep. As with many investment topics, however, there are some misconceptions about the benefits of using a multi-manager approach. For example, it is often suggested that the best ideas of the advisors are diluted when they are combined in one portfolio. Recent Vanguard research has found otherwise. Conventional wisdom also suggests that multi-manager funds tend to be expensive. At Vanguard, this is not the case: Low costs are a hallmark of all our offerings. And Vanguard research indicates that low costs can contribute greatly to investing success, helping investors keep more of a portfolio’s return. (You can read more in Analyzing Multi-Manager Funds: Does Management Structure Affect Performance? at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 12, 2013 6 Advisors’ Report For the fiscal year ended October 31, 2013, the Investor Shares of Vanguard Windsor Fund returned 35.17%, while the lower-cost Admiral Shares returned 35.32%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These reports were prepared on November 12, 2013. Wellington Management Company, llp Portfolio Manager: James N. Mordy, Senior Vice President and Equity Portfolio Manager Equity markets shook off many challenges during the year, including sequestration, the U.S. government shutdown, higher long-term interest rates, and some slowing in emerging market economies. As the Federal Reserve continued to hold down rates through quantitative easing, the Standard & Poor’s 500 Index returned more than 27%. Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 69 11,253 Seeks to provide long-term total returns above both the Company, LLP S&P 500 and value-oriented indexes over a complete market cycle through bottom-up, fundamentally driven stock selection focused on undervalued securities. Pzena Investment Management, 28 4,618 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Cash Investments 3 400 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 7 We now expect corporate earnings will prove to have grown by only about 5% in 2013, which means that the market advance can be attributed mostly to investors’ willingness to pay a higher price/earnings multiple. It was a good environment for playing offense rather than defense, as the more volatile stocks did well while the higher-yielding, “safer” stocks lagged. Given our tilt toward the more cyclical sectors of the market, we were well-positioned. Partly because we significantly underweighted Apple, our best relative sector performance came from information technology. We further benefited from a large position in semiconductor and related stocks, including ASML Holding, SanDisk, and Avago Technologies, all of which provided very strong returns. Financial holdings, which remain the largest group in our portfolio, also delivered excellent performance. We favored insurance stocks and notched outsized gains from Ameriprise Financial, Principal Financial Group, Unum Group, and American International Group. Stocks of these companies benefited from a combination of overall market strength, higher interest rates, and management’s internal efforts to improve profitability. Two other sectors where we had excellent stock selection were industrials and energy. Delta Air Lines stood out; not only do airline fundamentals remain strong, but the company announced plans to return capital to shareholders—something heretofore unimaginable in the industry. Also within industrials, Pentair and Dover were fruitful holdings, as both companies have a self-help dimension that provides an extra boost to earnings in a slow-growth economy: Pentair will realize significant synergies from its merger with Tyco’s flow-control business, and Dover has made a number of prudent decisions to prune its portfolio of businesses and become a more focused company. In energy, we maintained our relatively aggressive positioning, favoring exploration and production companies and service firms over the larger integrated oil companies, and our performance bounced back from fiscal 2012. Our worst sector was consumer discretionary, which we underweighted; buoyed by rising equity markets and home prices, it turned out to be a top-performing sector. We underestimated how resilient the consumer would be in a very challenging macro environment. We should have eliminated, instead of merely reducing, our home-builder position. With hindsight, the stocks had run up ahead of fundamentals in 2012, and they lagged the market in 2013. We also made a mistake with Kohl’s, as several initiatives from management to kick-start the business proved ineffective. Materials was the only other sector in which our relative performance lagged. Our fertilizer stocks took a hit when a Russian-Belarusian potash cartel collapsed. A brief contrarian move into Barrick Gold was quite poorly timed, as the price of gold remained under intense selling pressure. 8 One of the year’s more notable market developments was the rise in the yield of 10-year U.S. Treasury notes after the Fed first suggested that it might begin tapering its quantitative easing program. Higher rates seemed inevitable to us, and this was one of the reasons we underweighted the more interest-sensitive sectors, such as utilities and telecommunications. Like many, we were surprised at the Fed’s September decision not to taper; still, if the economic data are supportive, the process should begin in 2014. Although major uncertainties remain concerning future government policy, we are reasonably optimistic about the economic outlook. In the coming year, we should see less fiscal drag on the U.S. economy from the public sector, a modest pickup in Europe, stabilization of growth in China, and, possibly, some acceleration in Japan. With that in mind, we are slightly more overweight in the cyclical sectors than we were a year ago. This modest growth outlook is certainly vulnerable to unforeseen shocks, however, and we recognize that the upward trend in corporate profits appears to be more dependent on revenue growth than it was in the first four years of the economic recovery. During the fiscal year we favored the information technology, industrial, and energy sectors for net new purchases. We were net sellers within financials, consumer discretionary, and consumer staples. Our two largest portfolio additions were Bristol-Myers Squibb, which has emerged as a leader in new therapies that could revolutionize cancer treatment, and MetLife, which would be a prime beneficiary of higher interest rates. We will continue to look for opportunities to prudently buy good companies at discount prices, as we believe that this is the best way to create value for Windsor shareholders over the long run. Pzena Investment Management, LLC Portfolio Managers: Richard Pzena, Managing Principal and co-Chief Investment Officer John P. Goetz, Managing Principal and co-Chief Investment Officer Antonio DeSpirito, Managing Principal Our portfolio’s performance over the fiscal year was driven in large part by financial and information technology stocks—the largest allocations on both an absolute and relative basis. Hewlett-Packard was the largest contributor. Although we expect revenues to remain weak, HP has a compelling valuation, and management is taking thoughtful steps to prune businesses, cut costs, and invest in product development. The result is a company that is positioned for earnings recovery, with strong free cash flow above earnings. HP continues to be one of our largest positions, and it trades at 5.8 times our estimate of normalized earnings. Among other large contributors was TE Connectivity, which returned approximately 63% on strong volume growth and margin improvement. 9 Outside financials and tech, another major contributor was Delphi Automotive. Its shares have risen by more than 80% over the fiscal year thanks to a resurgent U.S. auto market and nascent signs of a European recovery. At the other extreme, the utilities and consumer staples sectors contributed least; our portfolio has very little exposure to these two sectors because of their high relative valuations. Our principal utility holding, Entergy, has been especially weak recently, as earnings were affected by unfavorable weather, low electricity prices, and unplanned outages in the nuclear fleet. The company maintained its earnings guidance for the year. Based on our ongoing review of fundamentals and valuations, we believe we remain firmly in the midst of a value cycle. Many of the companies that hit our research screens are on solid financial footing, generating significant amounts of free cash flow and positioned to fare well even in a low-growth environment. The combination of high expected returns and deeply discounted valuations has given rise to some very attractive investment opportunities, making this an exciting time to be constructing value portfolios. Cyclical stocks, which have been dominated by financials, old-line technology, and, to a growing extent, energy, continue to be attractively valued, and they remain our largest exposures. High-dividend-paying sectors with noncyclical earnings profiles (such as utilities, consumer staples, REITs, and pharmaceuticals) continue to trade at premium valuations and have little or no representation in our portfolio. Most recently, we have modestly increased our weightings in the consumer discretionary, health care, and energy sectors, while trimming our financial services and defense stocks because of price appreciation. 10 Windsor Fund Fund Profile As of October 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.41% 0.31% 30-Day SEC Yield 1.30% 1.40% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Value FA Fund Index Index Number of Stocks 128 653 3,612 Median Market Cap $27.1B $50.6B $41.6B Price/Earnings Ratio 18.4x 16.7x 19.8x Price/Book Ratio 1.9x 1.7x 2.5x Return on Equity 12.4% 12.5% 16.5% Earnings Growth Rate 7.6% 6.6% 10.6% Dividend Yield 1.7% 2.3% 1.9% Foreign Holdings 15.1% 0.0% 0.0% Turnover Rate 40% — — Short-Term Reserves 1.7% — — Sector Diversification (% of equity exposure) Russell DJ U.S. 1000 Total Value Market Fund Index FA Index Consumer Discretionary 10.1% 6.6% 13.3% Consumer Staples 4.9 6.0 8.8 Energy 13.1 15.0 9.7 Financials 24.2 28.7 17.3 Health Care 13.5 12.9 12.5 Industrials 12.0 10.2 11.5 Information Technology 16.9 8.8 17.7 Materials 3.9 2.9 3.8 Telecommunication Services 0.3 2.7 2.2 Utilities 1.1 6.2 3.2 Volatility Measures Russell 1000 DJ U.S. Value Total Market Index FA Index R-Squared 0.96 0.97 Beta 1.07 1.11 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) American International Group Inc. Multi-line Insurance 2.2% Citigroup Inc. Diversified Financial Services 2.0 Wells Fargo & Co. Diversified Banks 2.0 Baker Hughes Inc. Oil & Gas Equipment & Services 1.9 Eaton Corp. plc Electrical Components & Equipment 1.8 MetLife Inc. Life & Health Insurance 1.6 Ameriprise Financial Inc. Asset Management & Custody Banks 1.5 Roche Holding AG Pharmaceuticals 1.5 Cisco Systems Inc. Communications Equipment 1.4 Avago Technologies Ltd. Semiconductors 1.4 Top Ten 17.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratios were 0.37% for Investor Shares and 0.27% for Admiral Shares. 11 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2003, Through October 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Windsor Fund
